                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION
 CHARLES E LINDSEY,                                    )
                                                       )
                                  Plaintiff,           )
                                                       )
                        v.                             )       Case No. 4:19-00947-CV-RK
                                                       )
 KC RIDE, ATA, WILLIAM BARR,                           )
                                                       )
                                  Defendants.          )
            ORDER DENYING MOTION TO PROCEED IN FORMA PAUPERIS
        Before the Court is Plaintiff’s motion for leave to proceed in forma pauperis (i.e., without
payment of fees). (Doc. 1.) The motion is governed by 28 U.S.C. § 1915(e)(2)(B), which provides
that the Court shall dismiss the action if it “(i) is frivolous or malicious; (ii) fails to state a claim
upon which relief may be granted; or (iii) seeks monetary relief against a defendant who is immune
from such relief.” Here, the proposed complaint fails to state a claim. It is largely indecipherable.
In the comprehensible parts, Plaintiff seems to be alleging that the Attorney General of the United
States conspired with the President, the Secretary of the Army, the State of Missouri, and the local
transportation authority to assault him and deny him compensation, employment, and government
benefits. (Doc. 1-1.) However, Plaintiff does not allege any facts showing how he was injured or
how any defendant is linked to any wrongful conduct.1 Accordingly, Plaintiff’s motion is
DENIED, and the case is DISMISSED. The Court directs the Clerk’s office to mail a copy of
this Order to Plaintiff.
        IT IS SO ORDERED.
                                                 s/ Roseann A. Ketchmark
                                                 ROSEANN A. KETCHMARK, JUDGE
                                                 UNITED STATES DISTRICT COURT

DATED: December 3, 2019




        1
           The Court further notes that Plaintiff has previously filed multiple lawsuits against government
officials, which have been summarily dismissed by other judges of this Court. See, e.g., Lindsey v. Holder,
No. 4:14-cv-517-HFS, Doc. 4 at 2 (W.D. Mo. June 18, 2014).
